73 F.3d 359NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jerry Wayne WILSON, Plaintiff-Appellant,v.Dr. Martin DONELSON, Defendant-Appellee.
No. 95-7008.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 14, 1995.Decided:  Jan. 4, 1996.

Jerry Wayne Wilson, Appellant Pro Se.
William Carrington Thompson, Chatham, Virginia, for Appellee.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  The parties consented to the magistrate judge's jurisdiction under 28 U.S.C.A. Sec. 636(c)(1) (West 1993).  We have reviewed the record and the magistrate judge's order and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Wilson v. Donelson, No. CA-94-970-R (W.D.Va. June 27, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED